


EXHIBIT 10.1
EZCORP, INC.
CHANGE IN CONTROL SEVERANCE PLAN
Terms with their initial letters capitalized shall have the respective meanings
ascribed to them in Article II below.
INTRODUCTON
The Board of Directors of EZCORP, Inc. considers the maintenance of a sound
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this connection, the Company recognizes that
the possibility of a Change in Control may exist from time to time and that this
possibility, and the uncertainty and questions it may raise among management,
may result in the departure or distraction of management personnel to the
detriment of the Company and its stockholders. Accordingly, the Board of
Directors has determined that appropriate steps should be taken to encourage the
continued attention and dedication of members of the Company’s management to
their assigned duties without the distraction that may arise from the
possibility of a Change in Control.
This Plan does not alter the status of Participants as at-will employees of the
Company. Just as Participants remain free to leave the employ of the Company at
any time, so too does the Company retain its right to terminate the employment
of Participants without notice, at any time, for any reason. The Board of
Directors believes, however, that, both prior to and at the time a Change in
Control is anticipated or occurring, it is necessary to have the continued
attention and dedication of Participants to their assigned duties without
distraction, and this Plan is intended as an inducement for Participants’
willingness to continue to serve as employees of the Company (subject, however,
to either party’s right to terminate such employment at any time). Therefore,
should a Participant still be an employee of the Company at such time, the
Company agrees that such Participant shall receive the severance benefits
hereinafter set forth in the event the Participant’s employment with the Company
terminates under the circumstances described below.
ARTICLE I
ESTABLISHMENT OF PLAN
As of June 2, 2014 (the “Effective Date”), the Company establishes the EZCORP,
Inc. Change in Control Severance Plan, as set forth in this document (the
“Plan”). The Plan is intended to be a top hat welfare benefit plan under ERISA.
ARTICLE II
DEFINITIONS
As used herein the following words and phrases shall have the respective
meanings indicated below, unless the context clearly indicates otherwise.
2.1
Administrator — The Board of Directors or any other person or committee
appointed by the Board of Directors to administer the Plan.



2.2
Affiliate — Any entity that controls, is controlled by or is under common
control with the Company.



2.3
Annual Base Salary — With respect to any Participant, the annual base salary
paid or payable to such Participant (including any base salary that is subject
to deferral at the election of the Participant) by the Company or any of its
Affiliates at the greater of (a) the rate in effect (or required to be in effect
before any diminution that is a basis of the Participant’s termination for Good
Reason) on the Date of Termination or (b) the rate in effect immediately prior
to the Change in Control.







--------------------------------------------------------------------------------




2.4
Annual Incentive Bonus — With respect to any Participant and Fiscal Year, the
annual incentive bonus that may be earned by such Participant (including any
amount thereof that would be deferred at the election of the Participant)
pursuant to the ICP for such Fiscal Year.



2.5
Applicable Multiple —



(a)
With respect to any Participant who is an Executive Officer at the time of the
Change of Control, two; and



(b)
With respect to any other Participant, the number or fraction (not less than one
nor more than two) designated as the “Applicable Multiple” for such Participant
by the Board of Directors at the time such Participant qualifies as a
Participant or at any time while the Participant remains a Participant and as
documented on Appendix A.



2.6
Benefits Continuation Period — With respect to any Participant, number of years
(or fraction thereof) following the Date of Termination equal to the
Participant’s Applicable Multiple.



2.7
Board of Directors — The Board of Directors of the Company.



2.8
Business Combination — A reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Affiliates; a sale or other disposition of all or substantially all of the
assets of the Company; or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries.



2.9
Cause — With respect to any Participant:



(a)
The Participant’s willful failure to perform Participant’s duties (other than
any such failure resulting from incapacity due to physical or mental illness);



(b)
The Participant’s willful failure to comply with any valid and legal directive
of the person or entity to whom the Participant reports;



(c)
The Participant’s conviction, or entering into a plea of either guilty or nolo
contendere to, any felony or any misdemeanor involving material acts of moral
turpitude, embezzlement, theft or other similar act;



(d)
The Participant’s willful engagement in gross misconduct in the performance of
the Participant’s duties;



(e)
The Participant’s willful and material violation of any policy of the Company or
any of its Affiliates (including the Company’s Code of Conduct); or



(f)
The Participant’s willful and material violation of the Protection of Sensitive
Information, Nonsolicitation and Noncompetition Agreement between such
Participant and the Company.



2.10
Change in Control — The occurrence of any of the following events:



(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the combined
voting power of the Outstanding Company Voting Securities; provided, however,
that, for purposes of this Section 2.10(a), the following acquisitions shall not
constitute a Change in Control:



(i)
Any acquisition directly from the Company;



(ii)
Any acquisition by the Company;



(iii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates; or



(iv)
Any acquisition pursuant to a transaction that complies with clause (i), (ii) or
(iii) of Section 2.10(c);



(b)
Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director after the Effective Date and whose





--------------------------------------------------------------------------------




election, or nomination for election, was approved by a vote of a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual was a member of the Incumbent Board;


(c)
Consummation of a Business Combination, unless immediately thereafter:



(i)
All or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, at least
65% of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination (including an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Voting
Securities;



(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of the combined voting power of the then-outstanding voting securities
of the entity resulting from such Business Combination, except to the extent
that such ownership existed prior to the Business Combination; or



(iii)
At least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for such Business Combination; or



(d)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



Notwithstanding the foregoing, if the Incumbent Board approves the occurrence of
any of the events in this Section 2.10(a)-(d) above, such occurrence will not
constitute a Change in Control with regard to Separation Benefits payable
pursuant to this Plan.
2.11
COBRA — The Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
from time to time.



2.12
Code — The Internal Revenue Code of 1986, as amended from time to time.



2.13
Company — EZCORP, Inc., a Delaware corporation, and any successor thereto.



2.14
Compensation Committee — The Compensation Committee of the Board of Directors.



2.15
Date of Termination —



(a)
If the Participant’s Employment is terminated by the Company for Cause, the date
of the Participant’s receipt of the Notice of Termination from the Company or
such later date specified in the Notice of Termination;



(b)
If the Participant’s Employment is terminated by the Participant for Good
Reason, the date of the Company’s receipt of the Notice of Termination from the
Participant or such later date specified in the Notice of Termination;



(c)
If the Participant’s Employment is terminated by the Company other than for
Cause or Disability, the date on which the Company notifies the Participant of
such termination;



(d)
If the Participant resigns without Good Reason, the date on which the
Participant notifies the Company of such termination; and



(e)
If the Participant’s Employment is terminated by reason of the Participant’s
death or Disability, the date of death of the Participant or the 30th day after
receipt of the Notice of Termination by the Participant, as the case may be.







--------------------------------------------------------------------------------




Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Participant experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”
2.16
Disability — With respect to any Participant, a condition such that the
Participant by reason of physical or mental disability becomes unable to perform
his or her normal duties for more than 180 days in the aggregate (excluding
infrequent or temporary absence due to ordinary transitory illness) during any
twelve-month period.



2.17
Effective Date — Has the meaning specified in Article I above.



2.18
Employment — With respect to any Participant, such Participant’s full-time
employment with the Company or any of its Affiliates.



2.19
ERISA — The Employee Retirement Income Security Act of 1974, as amended from
time to time.



2.20
Exchange Act — The Securities Exchange Act of 1934, as amended from time to
time.



2.21
Executive Officer — An employee of the Company or any of its Affiliates who is
designated by the Board of Directors as an “Executive Officer” of the Company.



2.22
Fiscal Year — A fiscal year of the Company, consisting of a period of twelve
consecutive calendar months commencing October 1 and ending the following
September 30.



2.23
Good Reason — With respect to any Participant, actions taken by the Company
resulting in a material negative change in such Participant’s Employment,
including any of the following actions taken without such Participant’s written
consent:



(a)
The Participant is assigned duties materially inconsistent with such
Participant’s position, duties, responsibilities and status with the Company
during the 90-day period immediately preceding a Change in Control;



(b)
The Participant’s position, authority, duties or responsibilities are materially
diminished from those in effect during the 90-day period immediately preceding a
Change in Control (whether or not occurring solely as a result of the Company
ceasing to be a publicly traded entity);



(c)
A material reduction in the Participant’s Annual Base Salary or total annual
compensation opportunity from such Annual Base Salary or total annual
compensation opportunity, as the case may be, as in effect at the time of the
Change in Control or (if higher) at the Date of Termination in the event of a
termination of Employment after a Change in Control;



(d)
The Company requires the Participant regularly to perform such Participant’s
duties of Employment beyond a 50-mile radius from the location of the
Participant’s Employment immediately prior to the Change in Control;



(e)
The Company fails to obtain a satisfactory agreement from any successor to
assume and perform this Plan, as contemplated by Article V below; or



(f)
Any other action or inaction that constitutes a material breach by the Company
of this Plan with respect to such Participant.



In order to invoke a termination of Employment for Good Reason, the Participant
shall provide a Notice of Termination to the Company’s General Counsel within 90
days following the initial existence of any of the conditions described in
clauses (a) through (f) above, which notice shall specify in reasonable detail
the conditions constituting Good Reason. The Company shall have a period of 30
days following receipt of such Notice of Termination during which it may remedy
the conditions cited in the Notice of Termination. In the event that the Company
fails to remedy such conditions during such 30-day period, in order for the
termination of Employment to constitute a termination for Good Reason, the
Participant’s “separation from service” (within the meaning of Section 409A)
must occur, if at all, on or before the later of (i) the second anniversary of
the initial existence of any of the conditions constituting Good Reason or (ii)
the second anniversary of the Change in Control. The Participant’s mental or
physical incapacity following the occurrence of an event described above in
clauses (a) through (f) above shall not affect the Participant’s ability to
terminate employment for Good Reason and the Participant’s death following
delivery of a Notice of Termination invoking a termination of




--------------------------------------------------------------------------------




Employment for Good Reason shall not affect the Participant’s estate’s
entitlement to Separation Benefits provided hereunder.
2.24
ICP — The EZCORP, Inc. Incentive Compensation Plan, pursuant to which
Participants may earn annual incentive bonuses calculated as a multiple of
Annual Base Salary.



2.25
Incumbent Board — The Board of Directors as constituted at the Effective Time
(taking into consideration the proviso stated in Section 2.10(b)).



2.26
Independent Committee — Has the meaning specified in Section 8.2.



2.27
Notice of Termination — A written notice of the termination of a Participant’s
Employment (whether given by the Company or by the Participant) that (a)
indicates the specific termination provision in this Plan relied upon and (b) to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of the
Participant’s Employment under the provision so indicated. The failure by the
Participant or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Participant or the Company, respectively, hereunder or
preclude the Participant or the Company, respectively, from asserting such fact
or circumstance in enforcing the Participant’s or the Company’s respective
rights hereunder.



2.28
NQDCP — The EZCORP, Inc. Nonqualified Deferred Compensation Plan, pursuant to
which Participants may defer a portion of their compensation.



2.29
Outstanding Company Voting Securities — At any time, the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors.



2.30
Participant — An individual who qualifies as such pursuant to Section 3.1.



2.31
Plan — Has the meaning specified in Article I above.



2.32
PPACA — The Patient protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder.



2.33
Qualifying Termination — With respect to any Participant, the termination of
such Participant’s Employment either (a) by the Company for any reason other
than Cause, death, Disability or retirement under a mandatory retirement policy
of the Company or any of its Affiliates that is in effect at the Effective Time
or is otherwise approved by the Incumbent Board or (b) by the Participant for
Good Reason, so long as, in either case, such termination of Employment either
(i) occurs after a Change in Control and on or prior to the second anniversary
of the Change in Control or (ii) occurs prior to a Change in Control and the
Participant demonstrates that such termination was requested or otherwise
occurred in connection with a potential Change in Control. A Qualifying
Termination that occurs prior to a Change in Control will be deemed to occur
upon the occurrence of the Change in Control for purposes of the Plan.



2.34
Section 409A — Section 409A of the Code, and the rules and regulations issued
thereunder.



2.35
Separation Benefits — The benefits described in Section 4.2 that are provided to
Participants under this Plan.



2.36
Target Bonus — With respect to any Participant, the greater of the following
amounts:



(a)
The amount of the Participant’s Annual Incentive Bonus (before any diminution
thereof that is a basis for the Participant’s termination for Good Reason) for
the Fiscal Year in which the Date of Termination occurs; or



(b)
The amount of the Participant’s Annual Incentive Bonus for the Fiscal Year in
which the Change in Control occurs;



in either case, assuming that all Annual Incentive Bonuses under the ICP for
such Fiscal Year are paid at “Target Amount,” as designated in the ICP for such
Fiscal Year (annualized for any Fiscal Year during which the Participant was
employed by the Company or any of its Affiliates for less than 12 full months).




--------------------------------------------------------------------------------




ARTICLE III
ELIGIBILITY
3.1
Participation — At any time, the Participants shall consist of (a) each person
who is then serving as an Executive Officer (unless the Board of Directors has
specified that such person shall not be a Participant) and (b) each other
employee of the Company or any of its Affiliates who has theretofore been
designated by the Compensation Committee as a Participant. Eligible employees
shall be limited to a select group of management or highly compensated employees
within the meaning of Sections 201, 301 and 404 of ERISA. Appendix A of this
Plan document, as it may be updated from time to time by the Compensation
Committee, shall at all times contain a current list of Participants.
Notwithstanding the foregoing, if a Participant is eligible to receive severance
benefits under another plan, agreement or arrangement maintained by the Company,
the Participant shall only be entitled to receive severance benefits under this
Plan or such other plan, agreement or arrangement, whichever provides the
greatest cumulative benefit to the Participant. For the avoidance of doubt, in
no event shall a Participant be entitled to receive a Separation Benefit under
this Plan that would be duplicative of any other severance benefits for which a
Participant is eligible under another plan, agreement or arrangement.



3.2
Duration of Participation — The Compensation Committee may remove a person as a
Participant by providing written notice of removal to such person and updating
Appendix A of this Plan document to remove such person from the list of
Participants; provided, however, that no such removal shall be effective (a)
during the two-year period following a Change in Control, (b) if effectuated in
connection with a potential Change in Control or (c) at such time as the
Participant is entitled to payment of a Separation Benefit or any other amounts
payable under the Plan. Notwithstanding any other provision hereof to the
contrary, a Participant who is entitled to payment of a Separation Benefit or
any other amounts under the Plan shall remain a Participant in the Plan until
the full amount of the Separation Benefit and any other amounts payable under
the Plan have been paid to the Participant.

ARTICLE IV
SEPARATION BENEFITS
4.1
Terminations of Employment Which Give Rise to Separation Benefits — A
Participant shall be entitled to Separation Benefits as set forth in Section 4.2
below if the Participant experiences a Qualifying Termination.



4.2
Separation Benefits —



(a)
If a Participant experiences a Qualifying Termination, then the Company shall
pay to the Participant, in a lump sum in cash within 10 days after the Date of
Termination, the aggregate of the following amounts, which benefits shall be in
addition to any other benefits to which the Participant is entitled other than
by reason of the Plan:



(i)
Unpaid salary with respect to any paid time off accrued but not taken as of the
Date of Termination;



(ii)
Accrued but unpaid salary through the Date of Termination;



(iii)
Any earned but unpaid Annual Incentive Bonus for the Fiscal Year immediately
preceding the Fiscal Year in which the Date of Termination occurs (unless the
Participant has made an irrevocable election under any deferred compensation
arrangement subject to Section 409A to defer any portion of such Annual
Incentive Bonus, in which case any such deferred bonus shall be paid in
accordance with such election);



(iv)
An amount equal to the Applicable Multiple times the Participant’s Annual Base
Salary; and



(v)
An amount equal to the Applicable Multiple times the Participant’s Target Bonus.



(b)
If the Participant’s employment is terminated under circumstances that entitle
the Participant to Separation Benefits under Section 4.2(a), the Company shall
provide the Participant and the Participant’s eligible dependents with continued
health care, dental and life insurance benefits under the Company’s health care,
dental and life insurance benefits programs for the Benefits Continuation
Period, which benefits shall be no less than those provided to the Participant
and the Participant’s eligible dependents at the time of the Date of Termination
or (if greater) at the time of the Change in Control; provided, however, that
the Participant must comply with all





--------------------------------------------------------------------------------




terms and conditions of the applicable plans, including paying the necessary
employee contributions; and provided further, however, that, if the Participant
becomes reemployed with another employer and becomes eligible to receive health
care, dental or life insurance benefits under another employer provided plan,
the benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility. Benefit continuation
will be provided concurrently with any benefits required under COBRA. The
difference between the cost for such benefits under COBRA and the amount of the
necessary contributions that the Participant is required to pay for such
coverage as provided above will be paid by the Company and considered imputed
income to the Participant. The Participant is responsible for the payment of
income tax due as a result of such imputed income. Notwithstanding the
foregoing, if the Company’s providing benefit continuation hereunder would
violate the nondiscrimination rules applicable to non-grandfathered plans or
would result in imposition of penalties under PPACA, the Company may reform this
Section 4.2(b) in a manner as is necessary to comply with PPACA.


(c)
The Participant shall not be required to mitigate the amount of any payment
provided for in this Section 4.2 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4.2 be
reduced by any compensation earned by the Participant as the result of
employment by another employer or by retirement benefits paid by the Company
after the Date of Termination, or otherwise, or by any set-off, counterclaim,
recoupment or other claim, right or action the Company may have against the
Participant or others.

ARTICLE V
EQUITY AWARDS
Notwithstanding the terms of the Company’s equity plans under which a
Participant’s equity awards are granted or any applicable award agreements, if a
Participant has a Qualifying Termination, then:
(a)
All of the Participant’s outstanding unvested time-based awards shall become
fully vested and any restrictions thereon shall lapse and, in the case of stock
options and stock appreciation rights, shall remain exercisable for the
remainder of their full term; and



(b)
All of the Participant’s outstanding unvested equity awards with
performance-based vesting shall be deemed achieved at target levels with respect
to performance goals or other vesting criteria.

ARTICLE VI
DEFERRED COMPENSATION
Notwithstanding the terms under the Company’s NQDCP, if a Participant has a
Qualifying Termination, then all Company contributions under the NQDCP will
become fully vested.
ARTICLE VII
EXCISE TAXES
Notwithstanding anything to the contrary in this Plan, if a Participant is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for in this Plan, together with any other
payments and benefits which such Participant has the right to receive from the
Company or any of its Affiliates, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Plan shall be either:
(a)
Reduced (but not below zero) so that the present value of such total amounts and
benefits received by such Participant from the Company and its Affiliates will
be one dollar ($1.00) less than three times such Participant’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by such Participant shall be subject to the excise
tax imposed by Section 4999 of the Code or



(b)
Paid in full,

 




--------------------------------------------------------------------------------




whichever produces the better net after-tax position to such Participant (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company or
its Affiliates used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times such Participant’s base amount, then such
Participant shall be required to immediately repay such excess to the Company
upon notification that an overpayment has been made. Nothing in this Article V
shall require the Company to be responsible for, or have any liability or
obligation with respect to, such Participant’s excise tax liabilities under
Section 4999 of the Code.
ARTICLE VIII
PLAN ADMINISTRATOR
8.1
Authority of the Administrator — The Plan shall be administered by the
Compensation Committee. Subject to the express provisions of the Plan and
applicable law, the Administrator will have the authority, in its sole and
absolute discretion, to:



(a)
Adopt, amend, and rescind administrative and interpretive rules and regulations
related to the Plan,



(b)
Delegate its duties under the Plan to such agents as it may appoint from time to
time, and



(c)
Make all other determinations, perform all other acts and exercise all other
powers and authority necessary or advisable for administering the Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate.



The Administrator shall have complete discretion and authority with respect to
the Plan and its application except to the extent that discretion is expressly
limited by the Plan. The Administrator may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan in any manner and to the
extent it deems necessary or desirable to carry the Plan into effect, and the
Administrator will be the sole and final judge of that necessity or
desirability. The determinations of the Administrator on the matters referred to
in this Section 8.1 will be final and conclusive; provided, however, that in the
event that no Independent Committee is appointed as described in Section 8.2
below, any determination by the Compensation Committee of whether “Cause” or
“Good Reason” exists shall be subject to de novo review.
8.2
Independent Committee — In the event of an impending Change in Control, the
Compensation Committee may appoint one or more persons (including members of the
Compensation Committee) to a separate committee (the “Independent Committee”) to
administer the Plan effective upon the occurrence of a Change in Control and
such Independent Committee shall not be removed or modified following a Change
in Control, other than at its own initiative.

ARTICLE IX
CLAIMS FOR BENEFITS
9.1
Initial Claim — In the event that a Participant or his estate claims (a
“claimant”) to be eligible for a payment under the Plan, or claims any other
rights under the Plan, such claimant must complete and submit such claim forms
and supporting documentation as will be required by the Administrator, in its
sole and absolute discretion. In connection with the determination of a claim,
or in connection with review of a denied claim, the claimant may examine the
Plan and any other pertinent documents generally available to Participants that
are specifically related to the claim. A written notice of the disposition of
any such claim will be furnished to the claimant within ninety (90) days after
the claim is filed with the Administrator. Such notice will refer, if
appropriate, to pertinent provisions of the Plan, will set forth in writing the
reasons for denial of the claim, if a claim is denied (including references to
any pertinent provisions of the Plan), and, where appropriate, will describe any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary. If
the claim is denied, in whole or in part, the claimant will also be notified of
the Plan’s claim review procedure and the time limits applicable to such
procedure.







--------------------------------------------------------------------------------




9.2
Request for Review — Within ninety (90) days after receiving written notice of
the Administrator’s disposition of the claim, the claimant may file with the
Administrator a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Administrator’s disposition of the claim, the claimant
will be deemed to have accepted the Administrator’s written disposition, unless
the claimant was physically or mentally incapacitated so as to be unable to
request review within the ninety (90) day period.



9.3
Decision on Review — After receipt by the Administrator of a written application
for review of an initial claim determination, the Administrator will review the
claim taking into account all comments, documents, records and other information
submitted by the claimant regarding the claim without regard to whether such
information was considered in the initial benefit determination. The
Administrator will notify the claimant of its decision by delivery via certified
or registered mail to the claimant’s last known address. A decision on review of
the claim will be made by the Administrator within forty-five (45) days of
receipt of the written request for review. If special circumstances require an
extension of the forty-five (45) day period, the Administrator will so notify
the claimant and a decision will be rendered within ninety (90) days of receipt
of the request for review. In any event, if a claim is not determined by the
Administrator within ninety (90) days of receipt of written submission for
review, it will be deemed to be denied. The decision of the Administrator will
be provided to the claimant as soon as possible but no later than five (5) days
after the benefit determination is made. The decision will be in writing and
will include the specific reasons for the decision presented in a manner
calculated to be understood by the claimant and will contain references to all
relevant Plan provisions on which the decision was based. Such decision will
also advise the claimant that he may receive upon request, and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to his claim and will inform the claimant of his right to file a civil
action under Section 502(a) of ERISA, in the case of an adverse decision
regarding his appeal. The decision of the Administrator will be final and
conclusive.



9.4
Exhaustion of Administrative Remedies —The exhaustion of these claims procedures
is mandatory for resolving every claim and dispute arising under the Plan. As to
such claims and disputes:



(a)
No claimant shall be permitted to commence any legal action to recover benefits
or to enforce or clarify rights under the Plan under Section 502 or Section 510
of ERISA or under any other provision of law, whether or not statutory, until
these claims procedures have been exhausted in their entirety; and



(b)
In any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

ARTICLE X
DURATION, AMENDMENT AND TERMINATION
10.1
Duration — Unless earlier terminated pursuant to Section 10.2, if a Change in
Control has not occurred, the Plan shall expire three years from the Effective
Date, unless the Board of Directors, prior to the third anniversary of the
Effective Date, determines to extend the Plan for an additional period not to
exceed three years. If a Change in Control occurs while the Plan is in effect,
the Plan shall continue in full force and effect for at least two years
following such Change in Control, and shall not terminate or expire until after
all Participants who become entitled to any payments or benefits hereunder shall
have received such payments and benefits in full.



10.2
Amendment or Termination — The Company reserves the right to amend, modify,
suspend or terminate the Plan at any time by action of a majority of the Board
of Directors; provided, however, that no such amendment, modification,
suspension or termination that has the effect of reducing or diminishing the
right of any Participant shall be effective without the written consent of such
Participant for a period of two years following the Change in Control if adopted
after a Change in Control or in anticipation of a Change in Control. Any
amendment, modification, suspension or termination of this Plan adopted after a
Change in Control or in anticipation of a Change in Control shall not affect the
right of any Participant to payments or benefits to be paid or provided as a
result of events that occur prior to the second anniversary of the Change in
Control.







--------------------------------------------------------------------------------




10.3
Procedure for Extension, Amendment or Termination — Any extension, amendment or
termination of this Plan by the Board of Directors in accordance with this
Article VI shall be made by action of the Board of Directors in accordance with
the Company’s charter and by-laws and applicable law.

ARTICLE XI
MISCELLANEOUS
11.1
Taxes —The Company is authorized to withhold from any payments made hereunder
amounts of withholding and other taxes due or potentially payable in connection
therewith and to take such other action as the Company may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any payments made under
this Plan.



11.2
No Assignment — No interest of any Participant or spouse of any Participant or
any other beneficiary under this Plan, or any right to receive payment
hereunder, shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment or other alienation or encumbrance of any kind, nor may
such interest or right to receive a payment or distribution be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, a Participant or spouse of a Participant or other
beneficiary, including for alimony.



11.3
Unfunded Obligation — All benefits due a Participant under this Plan are
unfunded and unsecured and are payable out of general assets of the Company.



11.4
Effect on Other Plans, Agreements and Benefits — Except to the extent expressly
set forth herein, any benefit or compensation to which a Participant is entitled
under any agreement between the Participant and the Company or any of its
Affiliates or under any plan maintained by the Company or any of its Affiliates
in which the Participant participates or participated shall not be modified or
lessened in any way, but shall be payable according to the terms of the
applicable plan or agreement, and adoption of the Plan by the Company will not
be construed as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable. Notwithstanding the
foregoing, any benefits received by a Participant pursuant to the Plan shall be
in lieu of any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or other severance plan maintained
by the Company for its management personnel and, upon consummation of a Change
in Control, Participants in the Plan shall in no event be entitled to
participate in any such severance policy or other severance plan maintained by
the Company for its management personnel. In the event of a Participant’s
termination of Employment entitling the Participant to Separation Benefits under
Section 4.2, any non-competition or non-solicitation provisions applicable to
the Participant with respect to the Company or any of its Affiliates shall cease
to apply as of the Participant’s Date of Termination.



11.5
Notice — For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when actually delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed (in the case of notice to
the Company) to the Company’s General Counsel at the Company’s corporate
headquarters address or (in the case if notice to a Participant) to the
Participant at the last address of the Participant on the Company’s books and
records.



11.6
Employment Status — This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation for the Participant to
remain an Employee or change the status of the Participant’s employment or the
policies of the Company and its Affiliates regarding termination of employment.



11.7
Validity and Severability — The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 
11.8
Successors — The Plan shall inure to the benefit of and be binding upon the
Company and its successors. The Company shall require any corporation, entity,
individual or other person who is the successor (whether direct or indirect by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company to expressly assume and
agree to perform, by a written agreement in form and in substance satisfactory
to the Company, all of the obligations of the Company under the Plan. As used
herein, the term “Company” shall mean the Company as hereinbefore defined and
any successor to its business or assets as aforesaid that assumes and agrees to
perform the Plan by operation of law, written agreement or otherwise. It is a
condition of the Plan, and all rights of each person eligible to receive
benefits under the Plan shall be subject hereto, that no right or interest of
any such person in the Plan shall be





--------------------------------------------------------------------------------




assignable or transferable in whole or in part, except by operation of law,
including lawful execution, levy, garnishment, attachment, pledge, bankruptcy,
alimony, child support or qualified domestic relations order.


11.9
Clawback —Notwithstanding any provisions in the Plan to the contrary, any
compensation, payments, or benefits provided hereunder, whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
Section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder, or any policy adopted by the Company pursuant to any such law
(whether in existence as of the Effective Date or later adopted).



11.10
Section 409A —



(a)
General — The Plan is intended to comply with the requirements of Section 409A
or an exemption or exclusion therefrom and, with respect to amounts that are
subject to Section 409A, shall in all respects be administered in accordance
with Section 409A. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. Each payment of compensation under this Plan shall be
treated as a separate payment of compensation for purposes of Section 409A. All
payments to be made upon a termination of employment under this Plan may only be
made upon a “separation from service” under Section 409A. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
under this Plan.



(b)
In-Kind Benefits and Reimbursements — Notwithstanding anything to the contrary
in this Plan, all reimbursements and in-kind benefits provided under the Plan
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Participant’s lifetime (or during a shorter period
of time specified in the Plan), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, except, if such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code, a maximum,
if provided under the terms of the plan providing such medical benefit, may be
imposed on the amount of such reimbursements over some or all of the period in
which such benefit is to be provided to the Participant as described in Treasury
Regulation Section 1.409A-3(i)(iv)(B), (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, provided that the Participant shall
have submitted an invoice for such fees and expenses at least ten days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred and (iv) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.



(c)
Delay of Payments — Notwithstanding any other provision of this Plan to the
contrary, if the Participant is considered a “specified employee” for purposes
of Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination), any payment that
constitutes nonqualified deferred compensation within the meaning of Section
409A that is otherwise due to the Participant under this Plan during the
six-month period following the Participant’s separation from service (as
determined in accordance with Section 409A) on account of the Participant’s
separation from service shall be accumulated and paid to the Participant on the
first business day after the date that is six months following the Participant’s
separation from service. No interest will be paid by the Company with respect to
any such delayed payments. If the Participant dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A shall be
paid to the personal representative of the Participant’s estate on the first to
occur of the date specified above or 30 days after the date of the Participant’s
death.



11.11
Governing Law — The validity, interpretation, construction and performance of
the Plan shall in all respects be governed

by the laws of Delaware, without reference to principles of conflict of law,
except to the extent pre-empted by Federal law.


(SIGNATURE PAGE FOLLOWS)








--------------------------------------------------------------------------------




This Change in Control Severance Plan is hereby adopted as of the Effective Date
specified above.
EZCORP, INC.
By:         /s/ Thomas H. Welch, Jr.    
Name:    Thomas H. Welch, Jr.
Title:    Senior Vice President,
General Counsel and Secretary






